Appellant in his motion for rehearing in this court but reiterates his motion for new trial filed in the trial court. *Page 33 
All these grounds were passed on in the original opinion. Appellant files no brief on his motion for rehearing; cites no authorities in support of his contentions other than were originally cited, and none of which, we think, show any grounds which should necessitate a reversal of this case. Our attention is called, however, to the fact that the court in passing sentence ignored the terms of the indeterminate sentence law, and passed on appellant a definite and fixed term of imprisonment. This he should not have done, but appellant should have been sentenced to a term of imprisonment in the penitentiary for not less than five nor more than twenty years. As this court is authorized to reform and correct judgments, it is ordered that sentence and judgment by the trial court be so reformed as to hereafter read that appellant be confined in the penitentiary for a period of not less than five nor more than twenty years, and judgment so decreeing will be entered herein.
The motion for rehearing is overruled.
Overruled.